UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10- Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31 , 201 7 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Not Applicable to Not Applicable Commission file number: 0-147 HICKOK INCORPORATED (Exact name of registrant as specified in its charter) Ohio 34-0288470 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10514 Dupont Avenue, Cleveland, Ohio 44108 (Address of principal executive offices) (Zip Code) Registrant's telephone number (216) 541-8060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See the definitions of "large accelerated filer," "accelerated filer," "smaller reporting company" and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Emerging growth company [] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] As of April 30, 2017, 2,105,599 shares of Class A Common Stock and 773,616 shares of Class B Common Stock were outstanding. PART I ITEM 1. FINANCIAL STATEMENTS HICKOK INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) March 31, September 30, 2016 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable-less allowance for doubtful accounts Inventories-less allowance for obsolete inventory Prepaid expenses and other current assets Total Current Assets PROPERTY, PLANT AND EQUIPMENT: Land Buildings Machinery and equipment Less accumulated depreciation Property, Plant and Equipment, Net OTHER ASSETS: Goodwill Customer list-less accumulated amortization Deferred income taxes-less valuation allowance of $500,000 Other non-current assets Total Non-Current Other Assets Total Assets $ $ See accompanying notes to consolidated financial statements. 2 HICKOK INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (Unaudited) March 31, 2017 September 30, 2016 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Convertible notes payable - related party $ $ - Short-term financing - related party - Notes payable – related party Leases payable Accounts payable Accrued payroll and related expenses Accrued expenses Accrued income taxes - Deferred revenue - Total Current Liabilities LONG-TERM LIABILITIES: Notes payable - related party Leases payable Convertible notes payable - related party - Deferred revenue - Total Long-term Liabilities STOCKHOLDERS' EQUITY: Common shares - no par value Class A 10,000,000 shares authorized, 2,090,394 shares issued Class B 2,500,000 convertible shares authorized, 779,283 shares issued Preferred 1,000,000 shares authorized, no shares outstanding - - Contributed capital Treasury shares ) ) Class A - 15,795 shares and Class B - 5,667 and 667 shares Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to consolidated financial statements. 3 HICKOK INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME (Unaudited) Three Months Ended Six Months Ended March 31, March 31, TOTAL SALES $ COSTS AND EXPENSES: COST OF SALES Product development Marketing and administrative EXPENSES Interest charges Legal matter - - ) - Other income ) Total Costs and Expenses Income (Loss) before Provision for Income Taxes ) ) ) Provision for Income Taxes - - Net Income (Loss) $ $ ) $ ) $ ) Earnings(Loss) Per Common Share - Basic $ $ ) $ ) $ ) Earnings (Loss) p er C ommon S hare - Di luted $ $ ) $ ) $ ) W eighted average shares of common stock outstanding – Basic W eighted average shares of common stock outstanding – Diluted See accompanying notes to consolidated financial statements. 4 HICKOK INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOW (Unaudited) Six Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Cash received from customers $ $ Cash paid to suppliers and employees ) ) Interest paid ) ) Interest received Income taxes paid ) - Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Net Cash (Used in) Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on notes payable – related party ) - Payments on short-term financing – related party ) - Borrowing from capital lease - Payments on capital lease ) ) Purchase of Class B shares ) - Net Cash Provided by (Used in) Financing Activities ) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See accompanying notes to consolidated financial statements. 5 HICKOK INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOW (Unaudited) Six Months Ended March 31, RECONCILIATION OF NET INCOME(LOSS) TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Net Income (Loss) $ ) $ ) ADJUSTMENTS TO RECONCILE NET INCOME (LOSS) TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Depreciation and amortization Loss on disposal of assets - Non-cash share-based compensation expense - CHANGES IN ASSETS AND LIABILITIES: Decrease (Increase) in accounts receivable ) Decrease (Increase) in inventories ) Decrease (Increase) in prepaid expenses and other assets ) Increase (Decrease) in accounts payable ) (Decrease) in accrued payroll and related expenses ) ) Increase (Decrease) in accrued expenses ) (Decrease) in accrued income taxes ) - Increase in deferred revenue - Total Adjustments Net Cash Provided by Operating Activities $ $ See accompanying notes to consolidated financial statements. 6 HICKOK INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) MARCH 31, 2017 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with general accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-K. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six months ended March 31, 2017 are not necessarily indicative of the results that may be expected for the year ended September 30, 2017. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2016. During the six-month period ended March 31, 2017, there have been no changes to our significant accounting policies as determined in our Annual Report on Form 10-K for the fiscal year ended September 30, 2016. 2. ACCOUNTS RECEIVABLE The Company establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends and other information. The reserve for doubtful accounts was $10,141 and $10,000 at March 31, 2017 and September 30, 2016. 3. INVENTORY Inventory is valued at the lower of cost (first-in, first-out) or market and consist of: March 31, September 30, Raw materials and component parts $ $ Work-in-process Finished products Inventories, net of reserve $ $ The reserve for inventory obsolescence was $478,277 and $235,592 at March 31, 2017 and September 30, 2016, respectively. 4. GOODWILL AND OTHER INTA NGIBLE ASSETS, NET Intangible assets relate to the purchase of a business on July 1, 2016. Goodwill is not amortized, but will be reviewed on an annual basis for impairment. Amortization of other intangibles (Customer list) is being amortized on a straight-line basis over 11 years. Amortization of other intangibles was: Three Months Ended March 31, Six Months Ended March 31, 7 6 7 6 Intangible Amortization $ $ - $ $ - 7 5. PROPERTY, PLANT AND EQUPMENT, NET Property, plant and equipment are recorded at cost and depreciated over their useful lives. Maintenance and repair costs are expenses as incurred. Depreciation expense was: Three Months Ended March 31, Six Months Ended
